Fourth Court of Appeals
                                        San Antonio, Texas
                                 MEMORANDUM OPINION

                              Nos. 04-19-00337-CR & 04-19-00338-CR

                           Ronald Edward COUNTY, a.k.a. Ronald Wilson,
                                           Appellant

                                                 v.

                                         The STATE of Texas,
                                               Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                           Trial Court Nos. 2016CR6020 & 2018CR1609
                          Honorable Kevin M. O’Connell, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: May 6, 2020

AFFIRMED; MOTION TO WITHDRAW GRANTED

           In these consolidated appeals, Ronald Edward County, a.k.a. Ronald Wilson, challenges a

judgment revoking his community supervision and a judgment adjudicating him guilty. Because

we conclude these appeals are frivolous and without merit, we affirm the judgments and grant

counsel’s motion to withdraw.

           On January 9, 2017, County, pursuant to a plea-bargain agreement, pleaded nolo

contendere to the offense of possession of a firearm by a felon in trial court cause number

2016CR6020. The trial court assessed punishment at five years’ imprisonment and a $1500.00
                                                                         04-19-00337-CR & 04-19-00338-CR


fine; however, the trial court suspended the sentence and placed County on community supervision

for five years.

        On August 13, 2018, pursuant to a plea-bargain agreement, County pleaded nolo

contendere to the offense of assault with a deadly weapon in trial court cause number 2018CR1609.

The trial court assessed punishment at five years’ deferred adjudication community supervision

and a $1500.00 fine.

        On January 11, 2019, the State filed a motion to revoke County’s community supervision

in trial court cause number 2016CR6020 and a motion to enter an adjudication of guilt and revoke

community supervision in trial court cause number 2018CR1609. In these motions, the State

alleged that County had violated Condition Nos. 1 and 10 of the terms and conditions of his

community supervision. 1 At a subsequent hearing, County pleaded “not true” to violating

Condition No. 1 and “true” to violating Condition No. 10. The State presented evidence in support

of its allegation that County had violated Condition No. 1. At the end of the hearing, the trial court

revoked County’s community supervision and sentenced him to five years’ imprisonment in trial

court cause number 2016CR6020, and adjudicated County guilty and sentenced him to twelve

years’ imprisonment in trial court cause number 2018CR1609. The trial court ordered County’s

sentences to run concurrently. County appealed.

        County’s court-appointed appellate counsel has filed a brief stating that he has conducted

a professional evaluation of the record in each cause number and has determined there are no

arguable grounds to be advanced on County’s behalf. See Anders v. California, 386 U.S. 738, 744

(1967). Counsel’s brief contains citations to the records and the applicable law and includes legal

analysis. We conclude counsel’s brief meets the requirements of Anders. Id. at 744-45; Stafford v.


The State’s motion to revoke in trial court cause number 2016CR6020 further alleged that County had violated
1

Condition No. 15. The State waived this allegation at the hearing.


                                                    -2-
                                                                                    04-19-00337-CR & 04-19-00338-CR


State, 813 S.W.2d 503, 509-10, 510 n.3 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807,

812-13 (Tex. Crim. App. 1978).

         Counsel provided County with his Anders brief and his motion to withdraw and informed

County of his right to review the records and file his own brief. See Kelly v. State, 436 S.W.3d
313, 319-20 (Tex. Crim. App. 2014). Additionally, counsel provided County with a pro se motion

for the purpose of requesting a copy of the record in each cause. See id.; Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.). We set a deadline for County to file a pro se brief.

Nevertheless, County did not file a pro se brief.

         After conducting an independent review of the record in each cause, we conclude these

appeals are frivolous and without merit. Therefore, we affirm the trial court’s judgments and grant

counsel’s motion to withdraw. 2 See Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.

         Finally, the record in trial court cause number 2016CR6020 contains a certified bill of costs

that lists court-appointed attorney fees as zero. The record in trial court cause number 2018CR1609

contains a certified bill of costs that lists court-appointed attorney fees as “TBD” or to be

determined. Neither judgment orders County to pay court-appointed attorney’s fees. However,

“attorney’s fees as set forth in a certified bill of costs are effective whether or not incorporated by

reference in the written judgment.” Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App.

2011).




2
 No substitute counsel will be appointed. Should County wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from the later of (1)
the date of this opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX. R. APP.
P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules
of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                           -3-
                                                                    04-19-00337-CR & 04-19-00338-CR


       The record in cause number 2018CR1609 shows the trial court found County to be indigent

and appointed counsel to represent him on appeal. Nothing in the record shows a material change

in County’s financial circumstances. Absent a showing of a material change in County’s financial

circumstances, an assessment of court-appointed attorney’s fees against County in the bill of costs

would be erroneous. See Byrd v. State, No. 04-17-00730-CR, 2018 WL 4208824, at *1 (Tex.

App.—San Antonio Sept. 5, 2018, no pet.) (not designated for publication). Because the “TBD”

reference in the bill of costs indicates that court-appointed attorney fees could be assessed once an

amount is determined, we order the trial court clerk to prepare and file a corrected bill of costs

reflecting that no court-appointed attorney’s fees are assessed against County in trial court cause

number 2018CR1609. See id. (ordering the trial court clerk to prepare and file a corrected bill of

costs when the appellant was indigent and the bill of costs listed the amount of court-appointed

attorney’s fees as “TBD”).

                                                  Irene Rios, Justice

Do not publish




                                                -4-